Citation Nr: 0907708	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  06-24 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant

 


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION


The Veteran served on active duty from October 1965 to March 
1967 with unverified additional prior service.  The appellant 
seeks benefits as his surviving spouse.
 
This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of a September 2005 decision 
rendered by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).   


FINDINGS OF FACT

1.  The appellant and the Veteran were married at the time of 
the Veteran's death.  

2.  The appellant filed her claim for benefits 14 years after 
the Veteran's death and has since remarried.  

3.  At the time of her remarriage, the appellant was under 
the age of 57 years old.






CONCLUSION OF LAW

The appellant may not be recognized as the Veteran's 
surviving spouse for the purpose of receiving DIC.  38 
U.S.C.A. §§ 101(3), 103, 1304 (West 2002); 38 C.F.R. §§ 3.50, 
3.52, 3.54 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
Veteran with the notice required under VCAA by letter dated 
in August 2008.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, available service 
records have been obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  

Accordingly, the Board will address the merits of the claim. 


Legal Criteria 

Dependency and indemnity compensation is a payment which is 
made by the VA under certain circumstances to a surviving 
spouse, child, or parent.  38 U.S.C.A. §§ 101(3), (14), 1310 
(West 2002); 38 C.F.R. § 3.5(a)(1) (2008).  Such benefits are 
predicated, in part, on the claimant being a "surviving 
spouse," or eligible "child," or eligible "parent."

The term "surviving spouse," except as provided in 38 C.F.R. 
§ 3.52, means a person of the opposite sex whose marriage to 
the veteran meets the requirements of 38 C.F.R. § 3.1(j) 
(2008), and who was the spouse of the veteran at the time of 
the veteran's death.  38 C.F.R. § 3.50(b) (2008).  The 
surviving spouse of a veteran must have lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death except where there was a separation that 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse. 38 C.F.R. § 3.50(b)(1) 
(2008).  Finally, a surviving spouse of a veteran must not 
have remarried or has not since the death of the veteran and 
after September 19, 1962, lived with another person of the 
opposite sex and held himself or herself out openly to the 
public to be the spouse of such other person. 38 C.F.R. § 
3.50(b)(2).  


        Analysis 

The appellant is seeking DIC benefits.  For the reasons 
explained below, the Board finds against her claim.  

The Veteran died in March 1995.  The death certificate listed 
the immediate cause of death was pneumococcal 
pneumonia/sepsis and multiple myeloma.  It was noted that the 
Veteran was married and that his surviving spouse was G.S.  

The appellant filed a claim for DIC benefits in September 
2006.  Via various statements the appellant has asserted that 
she married the veteran in 1974 and that they were married 
until his death in March 1995.  She reported that she 
remarried in December 1996.  The appellant maintained that 
when the Veteran first passed away she asked if she was 
eligible for any benefits but was told that she was not 
unless she had no income.  

The Board finds that entitlement to DIC benefits is not 
warranted.  In this regard, the Board notes that the 
appellant was married to the veteran at the time of his death 
in March 1995.  However, she remarried in December 1996 at 
the age of 44.  Correspondence in the claims file reveals she 
has taken the last name of her new spouse since that time.  
As noted above, the remarriage of a surviving spouse after 
the death of a veteran generally precludes the former spouse 
from eligibility for DIC benefits.  See 38 U.S.C.A. § 101(3) 
(West 2002); 38 C.F.R. § 3.50(b) (2008).  Exceptions to the 
remarriage bar include a voiding or annulment of remarriage.  
See 38 U.S.C.A. §§ 103(d)(1), 1311(e); 38 C.F.R. § 
3.55(a)(1).  An additional exception to the remarriage bar 
for surviving spouse benefits is that the remarriage after 
age 57 of the surviving spouse of a veteran shall not bar the 
furnishing of specified benefits, such as DIC, to such person 
as the surviving spouse of the veteran.  Pub. L. No 108-183, 
117 Stat. 2653 (2003) (codified at 38 U.S.C.A. § 
103(d)(2)(B)).  VA's regulations have been amended to reflect 
this statutory change stating that the remarriage of a 
surviving spouse after the age of 57 shall not bar the 
furnishing of benefits relating to DIC compensation under 38 
U.S.C.A. § 1311.  71 Fed. Reg. 29082 (May 19, 2006) (codified 
at 38 C.F.R. § 3.55(a)(10)).  The Board notes that none of 
the exceptions to the general rule apply in this case.  As 
such, the appellant's remarriage no longer renders her the 
Veteran's surviving spouse for purposes of DIC benefits and 
the claim must be denied.  

The Board notes that the appellant has argued that she should 
at least be entitled to DIC benefits from the time the 
Veteran died until her remarriage.  However, the Board notes 
that the Veteran died in March 1995 but the claim for DIC 
benefits was not received until September 2006, more than 14 
years after his death.  Under the provisions of 38 C.F.R. § 
3.400, the effective date of an award of DIC is the date the 
claim is received by VA or the date entitlement arose, 
whichever is later.  If the claim is received within one year 
of the veteran's death, the effective date is the first day 
of the month in which the death occurred. 38 U.S.C.A. § 5110.  
As already noted, the appellant's claim was received by the 
RO in September 2006, at which time she no longer met the 
criteria of a surviving spouse.  

As shown above, the appellant is not eligible for the 
requested benefit.  The evidence shows that the appellant's 
remarriage constitutes a bar to the claimed benefits.  As 
such, the preponderance of the evidence is against the claim, 
and the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991). 


ORDER

Entitlement to DIC benefits is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


